308 S.W.3d 273 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Richard C. SIMMONS, Defendant/Appellant.
No. ED 92822.
Missouri Court of Appeals, Eastern District, Division Two.
April 13, 2010.
*274 Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
Maleaner Harvey, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Richard C. Simmons (Appellant) appeals from the trial court's judgment and sentence entered upon a jury verdict finding Appellant guilty of one count of first-degree murder in violation of Section 565.020[1] and one count of armed criminal action in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying Appellant's motion for acquittal, State v. Sanchez, 186 S.W.3d 260, 266 (Mo.banc 2006), or abuse its discretion in admitting evidence of Appellant's prior bad act. State v. Tolliver, 101 S.W.3d 313, 315 (Mo.App. E.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2006, unless otherwise indicated.